Atkinson, J.
A bill of exceptions, having been tendered to the trial j ridge for certification on a given date, was returned by him to counsel for plaintiff in .error for correction, and was certified at a date thirty-four days later. The certified bill of exceptions contained ten typewritten pages. In the absence of any statement as to the cause of delay, it must be held that such delay was unreasonable, and therefore that the bill of exceptions must be dismissed. Mulling v. Exchange Bank of Waycross, 137 Ga. 431 (73 S. E. 654).

Writ of error dismissed.


All the Justices concur.